IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1123
                              Filed August 4, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KOREY MICHAEL EDWARDS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, William Patrick

Wegman, District Associate Judge.



      Korey Edwards appeals his conviction of assault causing bodily injury

following a jury trial. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Israel J. Kodiaga, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                        2


SCHUMACHER, Judge.

        Korey Michael Edwards appeals his conviction of assault causing bodily

injury following a jury trial. Edwards’s sole argument on appeal concerns the

sufficiency of the evidence to support the verdict. Finding the evidence sufficient

to support the verdict, we affirm.

I.      Background Facts & Proceedings

        In November 2019, A.T. was watching television at her apartment in Cedar

Falls when she heard a female calling for help. She could not identify the woman’s

voice. A.T. also heard “loud thuds” as though objects were being thrown at the

wall.   She believed the noises were coming from an upstairs apartment.

Concerned for the female’s safety, A.T. telephoned law enforcement. Cedar Falls

police officer Eric Van Horn responded to the scene. The officer searched for signs

of a disturbance and knocked on several apartment doors located on the floor

above A.T.’s apartment but was unable to locate the distressed female. The officer

left the apartment complex. An hour later, law enforcement received a call from

S.N., who reported that her friend, T.C., had been assaulted. T.C. lived in the

apartment below A.T. Officer Van Horn was dispatched to the apartment complex

a second time.

        The officer located S.N. and T.C. in T.C.’s apartment.      T.C. exhibited

numerous injuries, including a laceration above the eye, bruising, welts on her

arms, and a scratch across her neck. She had blood on the palm of one of her

hands. In addition to the observed bodily injuries, T.C.’s apartment evinced signs

of struggle. The bathroom door was broken from its frame, the drywall was

damaged, a broom handle was snapped, and a broken hair straightener was
                                         3


observed. A clump of hair was in the toilet. T.C. appeared fearful and was crying

when speaking with police. During her interview, T.C. identified her attacker as

Korey Edwards.

       Later that same day, law enforcement received notice that Edwards had

returned to the apartment complex. Officer Van Horn was again dispatched to the

apartment where he located Edwards.          During his initial encounter with law

enforcement, Edwards lied about his identity. He admitted his identity after further

interrogation. Officer Van Horn arrested Edwards, who voluntarily stated, “She

started it.” Edwards added, “She is not even pressing charges. I mean, I just

talked to her.” Following jury trial, Edwards was convicted of assault causing bodily

injury.1   The court overruled Edward’s motion for a new trial and sentenced

Edwards to sixty days in jail, with all but four days suspended.2 Edwards timely

appeals.

II.    Standard of Review

       We review challenges to the sufficiency of the evidence for correction of

errors at law. State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). We consider

the evidence in the record “in the light most favorable to the State, including all

reasonable inferences that may be fairly drawn from the evidence.” Id. (quoting

State v. Keopasaeuth, 645 N.W.2d 637, 640 (Iowa 2002)). We will, however,

consider all evidence in the record, including evidence that does not support the



1 The State initially charged Edwards with domestic abuse assault causing bodily
injury, in violation of Iowa Code section 708.2A(2)(b) (2019). A lesser included
offense of assault causing bodily injury was submitted to the jury.
2 At the time of sentencing, a no-contact order violation was pending. Such is not

part of the instant appeal.
                                              4

verdict. State v. Petithory, 702 N.W.2d 854, 856–57 (Iowa 2005). Evidence raising

only “suspicion, speculation, or conjecture is not substantial.” State v. Leckington,

713 N.W.2d 218, 221 (Iowa 2006).

          “Inherent in our standard of review of jury verdicts in criminal cases is the

recognition that the jury [is] free to reject certain evidence, and credit other

evidence.” State v. Nitcher, 720 N.W.2d 547, 556 (Iowa 2006) (citation omitted).

Circumstantial evidence is afforded the same probative value as direct evidence.

See State v. O’Connell, 275 N.W.2d 197, 205 (Iowa 1979).

III.      Analysis

       For a conviction of assault causing bodily injury, the State was required to prove

the following elements beyond a reasonable doubt:

          (1) On or about the 20th day of November, 2019, the defendant either
          did an act:
                  (a) Which was intended to cause pain or injury to [T.C.], or
                  (b) Which was intended to result in physical contact which was
          insulting or offensive to [T.C.], or
                  (c) Which was intended to place [T.C.] in fear of immediate
          physical contact which would have been painful, injurious, insulting
          or offensive to [T.C.].
          (2) The defendant had the apparent ability to do the act.
          (3) The defendant caused a bodily injury to [T.C.].

          Edwards asserts the State failed to present direct evidence that he

perpetrated an injurious act against T.C. He does not challenge the evidentiary

rulings of the district court but rather argues that while the evidence could indicate

there was an argument between himself and T.C., it is not indicative of an assault.

As the State’s case is predicated on the testimony of Officer Van Horn and S.N.,

Edwards asserts such testimony is not direct evidence of guilt.3


3   The victim, T.C., did not testify at Edwards’s jury trial.
                                          5


       From the evidence submitted at trial, a rational jury could have found on

November 20, 2019, Edwards assaulted T.C., resulting in bodily injury. Officer

Van Horn observed welts on T.C.’s arms, a laceration over her eye, bruising, and

a scratch on her neck. Witnesses testified to the assault and T.C.’s fearfulness

after the assault. T.C. identified her attacker to several witnesses, including law

enforcement. Moreover, the damage to the apartment, consistent with a violent

altercation, supports the jury verdict. Edwards frequented the apartment complex,

admitted to fighting with T.C., saying, “She started it,” and attempted to obscure

his identity when questioned. Such evidence establishes Edwards perpetrated an

injurious act against T.C.

       Credibility determinations are the province of the jury and, barring patent

inconsistency, impossibility, or other manifest defect, we will not gainsay the trier

of fact. See State v. Fister, No. 15-1542, 2016 WL 6636688, at *3 (Iowa Ct. App.

Nov. 9, 2016). In the instant case, there was sufficient evidence for a reasonable

jury to find Edwards guilty of assault causing bodily injury.

IV.    Conclusion

       The record contains evidence sufficient to convince a rational jury of

Edward’s guilt. Accordingly, we affirm.

       AFFIRMED.